Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
. 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a): (a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
3. Claims 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The language in claims 23 and 24 directed toward the results of data derived in the preparation of applicant’s rule 132 declaration, cannot be added to the specification and/or claims. Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
. Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inazuka (US 3755158). Inazuka ‘158 discloses a process of removing dissolved metal ions from an aqueous solution by adding N-acylamino acid compounds, including cystein(e) as the amino acid portion of the acylamino acid, to the aqueous solution and then separating the dissolved metal by settling or ion flotation [ pg.8,line 30], hereafter [8,30]. A foam is inherently formed by ion flotation and a gas is inherently passed through the solution containing the heavy metal. The acyl portion of Inazuka ‘158 includes alkyls of 8-26 carbons [8, 37] which encompasses C7-C9. R11 is hydrogen in cysteine. The pH is above 4 preferably above 8. The dissolved metals are listed at [5, 20] and include mercury. Applicant’s invention similarly removes heavy metal ions in solution by adding an acyl cysteine (acyl amino acid substituted with a methylene thiol group on the alpha carbon of an alpha amino acid) to the aqueous solution containing the dissolved heavy metal and subjecting the solution to flotation to remove the ions. Applicant asserts that Inazuka’s chemical agents added are “capturing agents” and that a precipitate is formed. Further applicant asserts the cysteine agent added in the
invention is a “cysteine-surfactant foaming agent” (see instant claim 1, amended). The acyl cysteine compounds of Inazuka ‘158 include R — (in the acyl group) of C 8-26 which encompasses applicant's ranges of carbons in the acyl group. Therefore, any property attributed to applicant's acyl cysteine compound would be inherent to Inazuka’s acyl cysteine compound including its foaming abilities. The formation of a precipitate does not alter the process disclosed by Inazuka, which involves removing dissolved ions from an aqueous solution. Applicant's reference to former prior art ion flotation methods referenced in Inazuka would not have been employing the chemical agents taught by Inazuka ‘158 so there is really no evidence to support patentability based upon this rational. The use of capturing assistants aids in the separation by sedimentation or flotation but is not seen as critical to the disclosed invention of Inazuka ‘158. The instant claim language of claim 23 does not exclude the presence of other chemical agents.
 The declaration under 37 CFR 1.132 filed 8/27/2021 is sufficient to overcome the prior art rejections of claims 1, and 24 based upon establishing the efficacy of the recited chain length of the claimed acyl cysteine compound and the use of the “consisting essentially of’ language added to each of the above noted independent claims.
 Applicant's arguments filed 8/27/2021 have been fully considered but they are not persuasive. In regard to claim 23, still rejected over Inazuka ‘158, the added language of claim 23 recites a result from employing method steps taught by Inazuka ‘158, which would have been achievable by Inazuka ‘158 as all the method steps recited in the claim are disclosed by Inazuka.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS M LITHGOW/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             

THOMAS M. LITHGOW
Primary Examiner
Art Unit 1776



TML